Citation Nr: 1022801	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Basic entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1985 to January 1989 and from August 1989 to February 
1993.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran had over 90 days of active wartime service.

2.  The Veteran has been determined entitled to receive 
Social Security benefits (from June 11, 2004).


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes are met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit sought 
is being granted, there is no reason to belabor the impact of 
the VCAA on the matter; any notice defect or duty to assist 
failure is harmless.  Accordingly, the Board will address the 
merits of the claim.

Pension

Payment of nonservice-connected pension benefits is provided 
to veterans who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, and where the veteran has the requisite 
active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3.  In order for pension benefits to be granted, the 
evidence must generally demonstrate that: (1) the veteran 
meets the service requirements; (2) he is 65 years old or 
older or is totally and permanently disabled by disability 
not due to his own willful misconduct; and, (3) his income 
and net worth do not exceed the amounts specified by law.

The Veteran's service from August 1989 to February 1993 meets 
the wartime service requirements of having served 90 days in 
a period of war (As the Persian Gulf War Era is from August 
2, 1990 to a date of future Presidential Proclamation).  

As pertinent here, a governing regulation provides that the 
totally and permanently disabled requirement is met if he is 
Disabled as determined by the Commissioner of Social Security 
for purposes of any benefits administered by the 
Commissioner.  38 C.F.R. § 3.3(a)(3)(vi)(B)(2).

Information from the Social Security Administration (SSA) 
reflects that the Veteran was found disabled for SSA purposes 
effective from June 11, 2004.  Consequently, he meets the 
permanent and total disability requirement as provided by 
38 C.F.R. § 3.3(a)(3)(vi)(B)(2).

Accordingly, both the service and the disability requirements 
for VA nonservice connected pension benefits are met, and the 
veteran is entitled to receive such benefits subject to 
income/net worth limitations.  Notably, the determination as 
to whether the income/net worth limitations are met will be 
made when the RO implements the instant grant.  [Social 
Security benefits are countable income with respect to 
Pension income limitations.]  



ORDER

Basic entitlement to nonservice-connected pension benefits 
(subject to income limitations) is granted, subject to 
further laws and regulations governing payment of monetary 
awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


